84982: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-22920: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84982


Short Caption:BALTAR, D.O. VS. DIST. CT. (HEIFETZ)Court:Supreme Court


Related Case(s):84984


Lower Court Case(s):Clark Co. - Eighth Judicial District - A808436Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerMiriam SitholeJohn H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Brandon C. Verde
							(John H. Cotton & Associates, Ltd.)
						


PetitionerShanna Marie BaltarJohn H. Cotton
							(John H. Cotton & Associates, Ltd.)
						Brandon C. Verde
							(John H. Cotton & Associates, Ltd.)
						


Real Party in InterestBarry HeifetzShirley Blazich
							(Claggett & Sykes Law Firm)
						Jennifer Morales
							(Claggett & Sykes Law Firm)
						Shannon L. Wise
							(Claggett & Sykes Law Firm)
						


Real Party in InterestSpring Valley Healthcare, LLCRobert C McBride
							(McBride Hall)
						


RespondentTara D. Clark Newberry


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


07/07/2022Filing FeePetition Filing Fee Paid. $250.00 from John H. Cotton.  E-Payment Ref. no. 22070722909883. (SC)


07/08/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-21496




07/08/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-21497




07/08/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-21498




07/08/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-21499




07/08/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-21501




07/08/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-21505




07/08/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-21506




07/08/2022AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)22-21507




07/18/2022MotionFiled Petitioners' Emergency Motion to Stay District Court Proceedings Pending Action on Petition for Mandamus. (SC)22-22553




07/20/2022Notice/IncomingFiled Petitioners' Notice of Withdrawal of Appeal. (SC)22-22871




07/21/2022Order/DispositionalFiled Order/Voluntary Dismissal.  Petitioners on July 20, 2022, filed a notice of withdrawal of appeal, which is construed as a motion for voluntary dismissal of this matter under NRAP 42(b).  The motion is granted, and this writ proceeding is dismissed.  Case Closed/No Remittitur Issued.  (SC)22-22920





Combined Case View